Case 1:19-cr-00018-JPH-TAB Document 460 Filed 02/12/21 Page 1 of 1 PageID #: 1812




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                       Plaintiff,                     )
                                                      )
       v.                                             )
                                                      )
MARIO TADEO,                                          ) Cause No. 1:19-cr-0018-JPH-TAB-09
      a/k/a Gordo, and                                )
JULIO CESAR CORDOVA-GALINDO,                          )                                -10
                                                      )
                       Defendants.                    )


                                       MOTION TO DISMISS

       The United States of America, by counsel, John E. Childress, Acting United States Attorney for the

Southern District of Indiana, and Bradley A. Blackington, Assistant United States Attorney, now moves to

dismiss the Indictment and Superseding Indictment against the above-captioned defendants. The defendants

have been fugitives for more than two years and the government does not have any information about their

current whereabouts.

                                                      Respectfully submitted,


                                                      JOHN E. CHILDRESS
                                                      Acting United States Attorney

                                              By:     s/Bradley A. Blackington
                                                      Bradley A. Blackington
                                                      Assistant United States Attorney
